         Case 19-10214 Doc      437 Filed 03/19/20 Entered   03/19/20 13:18:04
                      Desc     Main Document            Page  1 of 5
                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF VERMONT


                                                                                            Filed & Entered
                                                                                               On Docket
                                                                                               03/19/2020

____________________________________

 In re

    HERMITAGE INN REAL ESTATE                                            Case # 19-10214
    HOLDING COMPANY, LLC,                                                Chapter 7 Cases
                           Debtor.                                       Substantively Consolidated
_____________________________________

                                                    ORDER
         DENYING MOTION TO SET N EW D EADLINES FOR BIDDING, AUCTION, AND SALE HEARING
                       AND SUSTAINING ALL OBJECTIONS TO THAT M OTION

         On January 13, 2020, Raymond Obuchowski, in his capacity as the chapter 7 case trustee (the
"Trustee") in this consolidated set of cases, filed motions to sell substantially all assets in this case,
establish bid procedures, and schedule the auction sale (doc. ## 324, 325). He set an initial hearing on
those motions for January 31, 2020 (doc. # 328). The Trustee served notice of the initial hearing on all
parties in interest (doc. ## 329–33), including the Debtor’s founder, and purported general unsecured
creditor, James Barnes (doc. # 331).
         Mr. Barnes did not file any response to the sale motion or proposed bidding procedures or timeline
for the auction sale prior to the January 31st hearing, and did not attend that hearing. At the January 31st
hearing, the Court approved the bidding procedures with some modifications, modified the Trustee’s
proposed timeline for bidding and sale to provide additional time for potential bids, and scheduled the
auction and sale hearing for March 20, 2020 (see docket entry dated January 31, 2020; see also doc. ##
397, 398). The Trustee served notice of the auction and sale hearing on all parties in interest (doc. ##
399–403), including Mr. Barnes (doc. # 402).
         On the evening of March 16, 2020, three days prior to the scheduled sale, Mr. Barnes filed the
instant motion for an emergency hearing to consider his request to set new, later deadlines for bids and to
postpone the sale 60–90 days (doc. # 422, the “Motion”). In the Motion, Mr. Barnes argues (a) COVID-
19 (the coronavirus) has materially impacted the business and finances of two potential bidders and
necessitated their withdrawal from the auction, (b) proceeding with the sale as originally scheduled
would likely depress bidding and result in a diminution of the proceeds available for the Debtor's estate

                                                        1
        Case 19-10214 Doc             437 Filed 03/19/20 Entered                 03/19/20 13:18:04
                         Desc        Main Document                    Page        2 of 5
and its creditors, (c) new bidding deadlines and a later sale date are necessary to avoid irreparable harm
to the Debtor's estate, (d) the incremental carrying costs during this 60-90 day period would likely be
substantially exceeded by increased bid offers at the later sale, and (e) a delayed bid deadline and sale
date would not preclude reopening of the Debtor’s mountain in time for the 2020-2021 winter ski season.
      The Court scheduled the Motion for an emergency telephonic hearing on the second business day
following the filing of the Motion, on March 18, 2020 at 3:00 P.M. (doc. # 428). Several parties filed
papers in opposition to the Motion: (i) Berkshire Bank, which holds a first mortgage lien on most of the
real estate and first priority security interest in much of the personal property being sold (known as “Lot
# 1”) (doc. # 432); (ii) Barnstormer Summit Lift, LLC (“Barnstormer”), which holds a first priority
security interest in the high speed ski lift being sold (known as “Lot # 2”) (doc. # 426); (iii) Cold Brook
Fire District, which holds tax liens on the real estate being sold (doc. # 434); (iv) the Ad Hoc Committee
of Members (the “Ad Hoc Committee”), comprised of more than 187 individual members of the Debtor
club (doc. # 430); (v) Hermitage Member Group, Inc. (“HMGI”), comprised of several individual
members of the Debtor club who formed a corporation for the sole purpose of bidding on both Lot # 1
and Lot # 2 (known as “Lot # 3”) (doc. # 431); and (vi) the Trustee (who has negotiated, among other
terms, a significant carve-out payment from the sale proceeds for the bankruptcy estate) (doc. # 433).
      The Court held the emergency telephonic hearing on the Motion on March 18, 2020, at which
William Whittington, Esq., Janice Grubin, Esq., and Jeffrey Dove, Esq., appeared on behalf of the
movant James Barnes; Elizabeth Glynn, Esq., appeared on behalf of Berkshire Bank; David Dunn, Esq.,
appeared on behalf of Barnstormer; Jack Kennelly, Esq., appeared on behalf of Cold Brook Fire District;
Andre Bouffard, Esq., appeared on behalf of the Ad Hoc Committee; Andrew Helman, Esq., and Peter
Haley, Esq., appeared on behalf of HMGI; Ray Obuchowski, Esq., appeared as the Trustee; Heather
Cooper, Esq., appeared on behalf of Rainmaker Mountain, LLC (the stalking horse bidder for Lot # 1);
Jacob Manheimer, Esq., appeared on behalf of Boyne USA, Inc. (the stalking horse bidder for Lot # 2);
Robert DiPalma, Esq., appeared on behalf of the Chamonix Village Creditors (appearing as owners of
townhomes in a development area owned by the Debtor); Elizabeth Hannon, Esq., appeared on behalf of
the Vermont Department of Taxes, and Amy Ginsberg, Esq., appeared on behalf of the Office of the
United States trustee.(the “UST”).
      At the hearing, Mr. Barnes reiterated the arguments in his papers and further argued, in response
to the filed objections, that neither the stalking horses nor other potential bidders would abandon their
intent to bid if the sale were delayed, injunctive standards are not applicable to the Motion, secured
creditors Berkshire Bank and Barnstormer would benefit from postponing the sale, the carrying costs to
Berkshire Bank for maintaining the real estate for an additional period would be lower than in previous
months due to seasonal differences in cost, and HMGI might not be qualified to bid.
                                                      2
       Case 19-10214 Doc              437 Filed 03/19/20 Entered                 03/19/20 13:18:04
                        Desc        Main Document                     Page        3 of 5
       The six parties who filed written objections reiterated their positions and presented some further
arguments in opposition to the Motion. Berkshire Bank argued there were significant carrying costs
associated with a delay, and it had no reason to believe a delay would increase its net recovery.
Barnstormer asserted Mr. Barnes’ arguments at the hearing were not related to the COVID-19 pandemic
and could have been raised at the January 31st hearing. The Cold Brook Fire District requested the Court
overrule the Motion and permit the sale to proceed as scheduled. The Ad Hoc Committee expressed
concern about whether Mr. Barnes had standing to file the Motion, as Mr. Barnes has proffered no
evidence or argument that he has a pecuniary interest in the outcome or timing of the sale. The Ad Hoc
Committee observed that while Mr. Barnes claimed to have status as a general unsecured creditor, it was
undisputed the general unsecured creditors would not receive any distribution from the sale; it also
pointed out that Mr. Barnes was not a bidder and had not articulated why other potential bidders had not
filed such a motion on their own behalf. HMGI argued that while Mr. Barnes cited Berkshire Bank and
Barnstormer as the creditors who would be negatively impacted by the current bid qualification and sale
schedule, that argument was wholly unavailing since both of those creditors opposed the Motion. HMGI
also emphasized that any delay of the sale would prevent the buyer from taking control of the property
until later in the summer and would negatively impact the ability to open for the upcoming ski season.
The Trustee underscored in his argument that Mr. Barnes was unaffected by the sale because he – like
other general unsecured creditors – will not receive a distribution from the sale and the sale proceeding
on time was crucial to the bankruptcy estate. In response to Mr. Barnes’ position with respect to the
HMGI bid, the Trustee clarified that HMGI had submitted a timely bid, he was evaluating it, and
expected he would soon file a notice specifying whether he considered it to be a Qualified Bid (as
defined in this Court’s earlier orders, see doc. ## 397, 398). The Trustee also contended the stalking
horse contracts included timing contingencies that required the sale to proceed as scheduled, the timing
of removal and replacement of the ski lift was already precarious based on the current closing schedule, a
delay could jeopardize any buyer’s ability to resume operations for the 2020–21 ski season, and there
could thus be a significant loss to both creditors and the estate if the Court authorized this further delay
of the sale.
       Some parties in interest who had not filed papers in response to the Motion presented their
positions orally at the hearing: The Town of Wilmington stated it opposed the Motion for the reasons
Berkshire, Barnstormer, the Ad Hoc Committee, and the Trustee had set forth. Similarly, the UST voiced
his opposition to the Motion by stating the UST fully supported the Trustee’s position.
       As indicated in this Court’s bench ruling at the March 18th hearing, the Court finds no merit in the
Motion or Mr. Barnes’ arguments at the hearing. Most of the arguments Mr. Barnes presented at the
hearing are not pandemic-dependent and could have been raised at the January 31st hearing setting the
                                                       3
       Case 19-10214 Doc             437 Filed 03/19/20 Entered                  03/19/20 13:18:04
                        Desc        Main Document                     Page        4 of 5
sale date and bid deadline. He had sufficient notice of the relief sought in the Trustee’s detailed sale
motion and did not appear or file papers in opposition. 1 Additionally, Mr. Barnes provided no evidence
in support of his allegations that carrying costs would be lower at this time of year, the stalking horse and
other potential bidders would proceed with a sale set for a later date, a delay would not impede plans to
reopen the business in time for the winter ski season, or creditors and the Debtor’s estate would benefit
from such a delay. The stalking horse bidders entered into asset purchase agreements setting a sale in
February and consented to a postponement to March 20th; they have consented to no additional delay in
the sale. At the January 31st hearing, the parties argued, and the Court found, that time was of the essence
in order to ensure the lift removal and replacement, and other necessary repairs and preparations, could
be accomplished in time for the business to reopen for the 2020–21 winter ski season. The record
supports the conclusion that a delay of the auction and sale hearing beyond March 20, 2020, would, in
the words of several creditors, impose an actual and significant risk, with no guaranteed upside.
       All secured creditors who will benefit from the sale – Berkshire Bank, Barnstormer, Cold Brook
Fire District, and the Town of Wilmington – oppose the Motion. 2 Hence, the aspect of the Motion
claiming a delay is in the best interest of creditors is unavailing.
       Mr. Barnes has also failed to show how the delay would benefit the bankruptcy estate. There is no
dispute there will be no distribution to the general unsecured creditors from this sale, the estate carve-out
the Trustee has negotiated with the two largest secured creditors, in the context of a March 20th sale, and
the Trustee also strongly opposes the Motion. This is particularly telling as the Trustee’s role is to protect
and maximize the bankruptcy estate’s interest, and from that vantage point, he is perhaps in the most
informed position to assess the full impact the timing and terms of this sale will have on all creditors and
parties in interest. On all these grounds, Mr. Barnes’ assertion that delaying the sale is in the best interest
of the estate fails.
       Finally, as the Court scrutinizes the impact of the COVID-19 pandemic on this case, it focuses on
whether delaying or proceeding with the sale would be most likely to restore the Debtor’s business to
operational status, and thereby meet the financial needs of Vermont citizens and Vermont municipal
entities, ensure the future viability and operations of this key regional enterprise, generate sales for local
vendors, increase tourism, and expand employment opportunities for potential employees at the Debtor’s
ski slope, golf course and related businesses. Based on that scrutiny, the Court finds proceeding with the
sale as scheduled is in the best interest of those community and municipal constituents – as well as the
creditors and the bankruptcy estate.

1
  The Court will not address these issues now since it did not raise them at the hearing, but certainly this timing raises ,
questions about both Mr. Barnes’ motives in filing the Motion at this time and the applicability of the laches doctrine.
2
  Reinhart Foodservice LLC will also receive a carveout from the sale in exchange for settlement of its objection to Berkshire
Bank's security interest in the Debtor’s personal property; it has not taken a position on the Motion (see doc. # 385).
                                                               4
       Case 19-10214 Doc               437 Filed 03/19/20 Entered              03/19/20 13:18:04
                       Desc          Main Document                  Page        5 of 5
       Accordingly, as set forth in this Court’s March 18th bench ruling, and based upon the record in this
case and the representations at that hearing, IT IS HEREBY ORDERED Mr. Barnes’ Motion to extend
the bid deadlines delay the sale currently scheduled for tomorrow is DENIED and all filed objections are
SUSTAINED.
       IT IS FURTHER ORDERED the auction and sale hearing will proceed as scheduled on March 20,
2020, via telephone, pursuant to this Court’s recent standing order regarding COVID-19. 3
       At the conclusion of the Court’s bench ruling, Mr. Barnes indicated he would appeal the Court’s
ruling on the Motion and orally moved for a stay pending appeal. The Court denied that request for a
stay and will enter a separate Order memorializing its bench ruling on that motion.
       SO ORDERED.
                                                                                    __________________________
March 19, 2020                                                                      Colleen A. Brown
Burlington, Vermont                                                                  United States Bankruptcy Judge




3
 The Court did not specifically address the Ad Hoc Committee’s argument that Mr. Barnes lacks standing at the hearing, and
having already denied the Motion on its merits, does not address that argument herein.
                                                             5
